Exhibit 10.2

RETENTION BONUS AGREEMENT

This Retention Bonus Agreement (“Agreement”) is made and entered into effective
as of April 15, 2019 (the “Effective Date”), between Enterprise Products Company
(“Company”) and W. Randall Fowler (“Employee”).

WHEREAS, the Company and Employee desire to enter into this Agreement to provide
a contingent retention payment to encourage Employee (i) to remain employed with
the Company through May 31, 2023 (the “Completion Date”), (ii) to continue to
perform Employee’s duties in a highly effective manner, and (iii) to proactively
support the business strategy of the Company and its Company Affiliates (as
defined below);

NOW, THEREFORE, in consideration of the covenants set forth herein, the parties
hereby agree as follows:

 

1.

Retention Payment

A.     Provided that Employee shall have remained continuously employed as an
active fulltime employee of Company from the Effective Date through the
Completion Date (“Retention Period”), and provided that Employee continues to
perform Employee’s duties during the Retention Period in a highly effective
manner, as determined by the key executives (“Management”) of the Company
(“Performance Requirement”), the Company shall pay Employee a cash retention
bonus of $5,000,000, less all applicable withholding taxes and other required
deductions on such payment, in a lump sum within seven business days following
the Completion Date (“Retention Payment”).

B.    If Employee incurs a Qualifying Termination (as defined below) prior to
the end of the Retention Period and Employee has met the Performance Requirement
through Employee’s termination date, the Company shall pay Employee (or in the
event of Employee’s death, Employee’s estate) a cash payment equal to a
“pro-rata amount” of the Retention Payment, less all applicable withholding
taxes and other required deductions on such payment, in a lump sum within seven
business days following Employee’s Qualifying Termination date (the “Pro-rated
Amount”). The Pro-rated Amount shall be determined based on the number of days
Employee is employed during the Retention Period over the total number of days
in the Retention Period. A “Qualifying Termination” means Employee’s employment
with the Company and its Company Affiliates is terminated prior to the
Completion Date (i) due to Employee’s death or Disability (as defined below), or
(ii) by the Company other than for Cause (as defined below). Employee’s
Qualifying Termination must constitute a “separation from service”, as such term
is defined by the Treasury Regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).

C.    If Employee’s employment with the Company and the Company Affiliates
terminates prior to the Completion Date for any reason other than a Qualifying
Termination, then, effective upon Employee’s termination of employment, Employee
shall cease to have any rights under this Agreement and no payment shall be due
or payable to Employee pursuant to this Agreement.

D.    The determinations of whether there has been a Qualifying Termination of
Employee’s employment and whether Employee has satisfied the Performance
Requirement shall be determined by Management, in its good faith discretion, and
such determination shall be binding for all purposes.

 

1



--------------------------------------------------------------------------------

2.

Definitions

A.    Termination for Cause under this Agreement shall mean a determination made
in good faith by Management that Cause exists to terminate Employee. As used
herein, “Cause” shall mean (i) an act of willful misconduct or gross negligence
by Employee in the performance or non-performance of Employee’s duties,
(ii) Employee’s appropriation (or attempted appropriation) of a business
opportunity of the Company or any Company Affiliate, including attempting to
secure or securing any personal gain in connection with any transaction entered
into on behalf of the Company or any Company Affiliate, (iii) Employee’s
misappropriation (or attempted misappropriation) of any funds or property of the
Company or any Company Affiliate, (iv) Employee’s willful failure to perform any
substantial duties of Employee’s position (other than any such failure resulting
from Employee’s incapacity due to physical or mental illness or disability), (v)
Employee’s failure to perform Employee’s duties at a satisfactory level, as
determined in good faith by Management, or (vi) Employee’s conviction of,
indictment for (or its procedural equivalent), or entering a guilty plea or a
plea of no contest, with respect to any misdemeanor involving moral turpitude or
any felony.

B.    “Company Affiliate” under this Agreement shall mean and include (i) EPCO
Holdings, Inc., (ii) Enterprise Products OLPGP, Inc., (iii) Enterprise Products
Partners, L.P. (“EPD”), (iv) Enterprise Products Holdings LLC, (v) Enterprise
Products Operating LLC, (vi) the respective subsidiaries or affiliates of any of
the foregoing entities, (vii) any other entity (A) which is controlled, directly
or indirectly, individually, collectively or in any combination, by the Company
or any of the foregoing entities or (B) in which any of the Company or any of
the foregoing entities has a direct or indirect ownership interest, (viii) any
other entity (a) which is controlled, directly or indirectly, by the Estate of
Dan L. Duncan, Deceased, his spouse, his descendants or any trusts for any of
their respective benefit, individually, collectively or in any combination, or
(b) in which any of them has a direct or indirect ownership interest and
(ix) any predecessors, subsidiaries, related entities, officers, directors,
shareholders, parent companies, agents, attorneys, employees, successors, or
assigns of any of the foregoing.

C.    “Disability” under this Agreement shall mean Employee is unable to perform
the duties of Employee’s position of employment or any substantially similar
position of employment due to a medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months.

 

3.

Term of Agreement

This Agreement shall terminate on the earliest to occur of (i) the date of
payment of the Pro-rated Amount to Employee (or Employee’s estate) following a
Qualifying Termination; (ii) the date of Employee’s termination of employment
with the Company for any reason other than a Qualifying Termination; (iii) the
date of payment of the Retention Payment following the Completion Date; or
(iv) a violation of Section 4.A. or 4.F. by Employee.

 

4.

Miscellaneous

A.    Employee shall not have any power to anticipate, pledge, assign, encumber
or dispose of any right, title, or interest of Employee in any payment that may
become payable to Employee under this Agreement, other than by will or the laws
of descent and distribution. Any violation of this Paragraph A. shall
automatically terminate this Agreement without any payment due Employee.

B.    This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Employee.
Nothing in this Agreement shall confer on Employee any right to continued
employment with the Company or affect in any way the right of the Company to
terminate Employee’s employment at any time.

C.    Any payment that may be made to Employee under this Agreement is not
intended to be, and shall not be construed as being, an addition to Employee’s
base salary (or included in any calculation of his base salary for increase
purposes) or included in determining the amount of any benefits due Employee
under any employee benefit plan of the Company, unless inclusion or
consideration of such payment is expressly provided for in such employee benefit
plan. Any payment made hereunder shall be in addition to any discretionary
and/or incentive compensation that the Company or any Company Affiliate may, in
its sole discretion, grant Employee from time to time.

 

2



--------------------------------------------------------------------------------

D.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, notwithstanding any conflict of law principles, and
without regard to the place of execution or performance of Employee’s employment
duties, or the residence of the parties. The parties hereby agree that the
exclusive venue for any dispute relating to this Agreement shall be in Harris
County, Texas and the parties hereby consent to the jurisdiction of the courts
in such venue.

E.    If any payment to be made to Employee under this Agreement on or following
Employee’s separation from service would fail to satisfy the requirements of the
short-term deferral exception under Section 409A or otherwise constitute
nonqualified deferred compensation subject to Section 409A, and Employee is at
such time a “specified employee”, within the meaning of Section 409A (as
determined by the Company in accordance with any method permitted under
Section 409A), then, notwithstanding any provision of this Agreement to the
contrary, such payment shall instead be paid in a lump sum (without interest) on
the first business day of the seventh calendar month after Employee’s separation
from service. This Agreement is intended, and its terms shall be interpreted as
necessary, to comply with Section 409A.

F.    This Agreement constitutes the entire agreement of the parties with regard
to the specific subject matter hereof and contains all of the covenants,
promises, representations, warranties and agreements between the parties with
respect to such subject matter, and supersedes, replaces and terminates any
prior or contemporaneous agreement, understanding or promise (oral or written)
between Employee and the Company or any Company Affiliate with respect to this
subject matter. Each party to this Agreement acknowledges that no
representation, inducement, which is not embodied herein, and that no agreement,
statement or promise relating to the subject matter that is not contained in
this Agreement shall be valid or binding. Employee understands that the terms of
this Agreement are confidential and Employee shall not disclose either the
existence of this Agreement or the terms hereof. Should Employee violate the
confidentiality provisions of this Agreement, Employee shall not be eligible or
entitled to receive any payment that otherwise may become due under this
Agreement.

G.    This Agreement is executed by the parties effective for all purposes as of
the Effective Date. No change in this Agreement shall be effective unless made
in writing and executed by both parties.

 

COMPANY     EMPLOYEE Enterprise Products Company     By:   /s/ Randa L. Duncan  
  By:   /s/ W. Randall Fowler Name:   Randa L. Duncan     Name:   W. Randall
Fowler Title:   Chairman     Dated:   March 28, 2019 Dated:   March 28, 2019    
 

 

3